Securities Act File No. 33-40682 Investment Company Act File No. 811-06312 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 S Post-Effective Amendment No. 79 S and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 S Amendment No. 79 S (Check appropriate box or boxes) THE LAZARD FUNDS, INC. (Exact Name of Registrant as Specified in Charter) (212) 632-6000 (Registrant’s Telephone Number, including Area Code) 30 Rockefeller Plaza, New York, New York (Address of Principal Executive: Number, Street, City, State, Zip Code) Nathan A. Paul, Esq. 30 Rockefeller Plaza New York, New York 10112 (Name and Address of Agent for Services) Copy to: Janna Manes, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 It is proposed that this filing will become effective (check appropriate box) £ immediately upon filing pursuant to paragraph (b) S on October 31, 2013 pursuant to paragraph (b) £ 60 days after filing pursuant to paragraph (a)(1) £ on (DATE) pursuant to paragraph (a)(1) £ 75 days after filing pursuant to paragraph (a)(2) £ on (DATE) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: £ this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Lazard Funds Prospectus Shares Institutional Open Emerging Markets Lazard Emerging Markets Core Equity Portfolio ECEIX ECEOX Real Estate Lazard Global Realty Equity Portfolio LITIX LITOX The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Lazard Funds Table of Contents p 2 Summary Section Carefully review this important section for 2 Lazard Emerging Markets Core Equity Portfolio information on the Portfolios investment 5 Lazard Global Realty Equity Portfolio objectives, fees and past performance and a summary of the Portfolios principal investment strategies and risks. 11 Additional Information About Principal Investment Strategies and Review this section for additional information Principal Investment Risks on the Portfolios principal investment strategies and risks. 13 Fund Management Review this section for details on the people and 13 Portfolio Management organizations who oversee the Portfolios. 13 Biographical Information of Principal Portfolio Managers 14 Administrator 14 Distributor 14 Custodian 15 Shareholder Information Review this section for details on how shares 15 General are valued, how to purchase, sell and exchange 15 How to Buy Shares shares, related charges and payments of 18 Distribution and Servicing Arrangements dividends and distributions. 18 How to Sell Shares 19 Investor Services 20 General Policies 20 Account Policies, Dividends and Taxes 22 Financial Highlights Review this section for recent financial information. 24 Other Performance of the Investment Manager Back Cover Where to learn more about the Portfolios. Prospectus 1 Lazard Funds Summary Section p Lazard Emerging Markets Core Equity Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of The Lazard Funds, Inc. (the Fund). InstitutionalShares OpenShares Shareholder Transaction Fees (fees paid directly from your investment) Maximum Redemption Fee (as a % of amount redeemed,on shares owned for 30 days or less) 1.00% 1.00% Annual Portfolio Operating Expenses (expenses that you pay each year as a percentageof the value of your investment) Management Fees 1.00% 1.00% Distribution and Service (12b-1) Fees None .25% Other Expenses* .34% .39% Total Annual Portfolio Operating Expenses 1.34% 1.64% Fee Waiver and Expense Reimbursement** .04% .04% Total Annual Portfolio Operating Expenses After Fee Waiver and Expense Reimbursement** 1.30% 1.60% * Other Expenses are based on estimated amounts for the current fiscal year. ** Reflects a contractual agreement by Lazard Asset Management LLC (the Investment Manager) to waive its fee and, if necessary, reimburse the Portfolio through October 31, 2014, to the extent Total Annual Portfolio Operating Expenses exceed 1.30% and 1.60% of the average daily net assets of the Portfolios Institutional Shares and Open Shares, respectively, exclusive of taxes, brokerage, interest on borrowings, fees and expenses of Acquired Funds and extraordinary expenses, and excluding shareholder redemption fees or other transaction fees. This agreement can only be amended by agreement of the Fund, upon approval by the Funds Board of Directors (the Board), and the Investment Manager to lower the net amount shown and will terminate automatically in the event of termination of the Investment Management Agreement between the Investment Manager and the Fund, on behalf of the Portfolio. Example This Example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Portfolio for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Portfolios operating expenses remain the same, giving effect to the fee waiver in year one only. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1Year 3Years Institutional Shares $132 $421 Open Shares $163 $513 Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account. These costs, which are not reflected in annual portfolio operating expenses or in the Example, affect the Portfolios performance. Because the Portfolio had not commenced investment operations prior to the date of this Prospectus, no portfolio turnover information is presented. 2 Prospectus Principal Investment Strategies In managing the Portfolio, the Investment Manager utilizes a flexible, core investment approach and engages in bottom-up, fundamental security analysis and selection. The Investment Manager may consider a securitys growth or value potential in managing the Portfolio. The Portfolio may invest in securities across the capitalization spectrum, although it will typically invest in securities of companies with a market capitalization of $300 million or more. The allocation of the Portfolios assets among countries and regions may vary from time to time based on the Investment Managers judgment and its analysis of market conditions. Emerging market countries include all countries not represented by the Morgan Stanley Capital International (MSCI
